      Case: 1:19-cv-00606-SL Doc #: 51 Filed: 06/17/20 1 of 18. PageID #: 623




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


ANDREW HANGO,                                  )          CASE NO. 1:19-cv-606
                                               )
                                               )
                      PETITIONER,              )          JUDGE SARA LIOI
                                               )
vs.                                            )
                                               )          MEMORANDUM OPINION AND
                                               )          ORDER
REBECCA ADDUCCI, Field Director,               )
Detroit Field Office, Immigration and          )
Customs Enforcement,                           )
                                               )
                     RESPONDENT.               )

       Before the Court is the report and recommendation (“R&R”) of Magistrate Judge

Jonathan D. Greenberg, recommending that the Court grant the amended motion of petitioner

Andrew Hango (“petitioner” or “Hango”) for a preliminary injunction and dismiss Hango’s

petition for a writ of habeas corpus under 28 U.S.C. § 2241. (Doc. No. 42 [R&R].) Respondent

Rebecca Adducci (“respondent”) has filed timely objections to the portion of the R&R

recommending Hango’s immediate release. (Doc. No. 45 [“Obj.”].) Hango did not file timely

objections to any part of the R&R but filed a response to the government’s objections on June

15, 2020. (Doc. No. 50 [“Res.”].)

       In accordance with 28 U.S.C. § 636(b)(1) and United States v. Curtis, 237 F.3d 598, 602–

03 (6th Cir. 2001), this Court has made a de novo determination of the magistrate judge’s R&R.

For the reasons stated below, the Court sustains respondent’s objections in part, accepts the R&R

in part and rejects the R&R in part, denies Hango’s motion for preliminary injunctive relief, as

amended, and dismisses the habeas petition.
          Case: 1:19-cv-00606-SL Doc #: 51 Filed: 06/17/20 2 of 18. PageID #: 624




       I. BACKGROUND

           For purposes of framing the present objections, it is sufficient to note that the federal

government has been attempting to remove Hango, a citizen of Tanzania, since 2002. As is

evident from the R&R’s recitation of the facts surrounding the underlying immigration

proceedings, Hango has resisted removal on many fronts. His efforts have included filing

meritless and repetitious motions and requests to reopen proceedings in the immigration court

and other forums, refusing to voluntarily deport when ordered to do so, and most recently,

physically refusing to board a plane on which U.S. Immigration and Customs Enforcement

(“ICE”) had booked his passage.1 (See R&R at 526–282.) Hango was taken into custody on

March 6, 2019 by ICE for purposes of deportation.3 He is currently detained by ICE at the

Seneca County Jail in Tiffin, Ohio, pursuant to 8 U.S.C. § 1231(a)(6).

           On March 19, 2019, Hango filed the present habeas petition, pursuant to 28 U.S.C. §

2241. (Doc. No. 1.) In his petition, he maintains that he has been taken into custody by ICE

without any cause or due process. (Id. at 1.) Specifically, he claims that his present detention is

unlawful because he was previously released from detention on a valid order of supervision in


1
  In addition to responding to respondent’s objections, Hango’s June 15, 2020 filing purports to offer, in the first
instance, objections to the R&R. In particular, Hango takes issues with the R&R’s factual determination that he
obstructed the government’s efforts to remove him by refusing to board a plane, refusing to file an application for
travel documents, and failing to self-report. (Res. at 607-08, 615-17.) These objections are untimely and are not
properly before the Court. See 28 U.S.C. § 636(b)(1)(C); Advisory Committee Notes to Fed. R. Civ. P. 72 (when no
timely objection is filed, the court need only satisfy itself that there is no clear error on the face of the record in order
to accept the recommendation) (citing cases). And while Hango attempted to reserve his right to file objections at a
later date, neither § 636 nor Rule 72 allows for such a maneuver, and Hango did not ask for—and the Court did not
grant—an extension of time for filing objections. But even if the Court considered the untimely objections on the
merits, they would not be sustained, as the record does not support Hango’s bald assertions that he did not engage in
obstructionist behavior. (See Doc. No. 36-1 (April 17, 2020 Declaration of Aaron Husband); Doc. No. 36-1 (Notice
of Failure to Comply) at 291.) The Court accepts the background facts as written in the R&R.
2
    All page numbers refer to the page identification number generated by the Court’s electronic docketing system.
3
  This detention represents the second time Hango has been taken into custody for the purposes of facilitating
deportation. Hango was previously released from federal custody in 2006.
                                                        2
      Case: 1:19-cv-00606-SL Doc #: 51 Filed: 06/17/20 3 of 18. PageID #: 625




2006. (Id. at 1–2, 9.) On February 21, 2020, Hango filed a motion for a preliminary injunction

seeking release pending resolution of his underlying petition, or, alternatively, for expedited

consideration of his petition. (Doc. No. 32.)

       On April 9, 2020, he filed a document styled “Supplementary Arguments in Support of

Motion for Preliminary Injunction Directing Release from Custody in Light of [the Coronavirus

or COVID-19].” (Doc. No. 35.) In this amended filing, Hango raises, for the first time, his

concerns that his “history of serious medical conditions which include[s] cerebrovascular disease

(commonly known as stroke, 2017), atrial fibrillation, dyslipidemia, previous myocardial

infarction (approximately 2016), and hypertension[,]” have put him at an increased risk of

suffering serious illness should he contract the coronavirus. (Doc. No. 35 at 236.)

       On May 21, 2020, the magistrate judge issued his R&R recommending that the Court

dismiss the habeas petition and order Hango’s immediate release from ICE custody. With respect

to the underlying petition, the magistrate judge found that ICE’s decision to take Hango into

custody “when the removal was imminent is reasonable given that Hango had previously been

given the opportunity to self-deport, and had not complied with that order.” (R&R at 551.) The

magistrate judge also rejected Hango’s argument that his current detention was “presumptively

unconstitutional” because he had already been detained for a prolonged period of time, noting

that “[w]here, as here, a detainee takes proactive measures to defeat a timely deportation, those

actions provide a valid basis to extend detention beyond the initial 90-day removal period.” (Id.

at 551-52, citing 8 U.S.C. § 1231(a)(1)(C).)

       Notwithstanding his finding that the underlying petition lacked merit, the magistrate

judge recommended that the Court release Hango due to the circumstances surrounding the

                                                 3
        Case: 1:19-cv-00606-SL Doc #: 51 Filed: 06/17/20 4 of 18. PageID #: 626




COVID-19 pandemic. Citing generally the challenges of containing a highly infectious disease

like COVID-19 in the custodial setting, and relying on the existence of outbreaks at other

facilities, the magistrate judge found that “Hango’s continued confinement [in the] Seneca

County Jail exposes him to a substantial risk of contracting COVID-19, which, due to his

specific underlying health conditions [in turn], exposes him to a substantial risk of irreparable

harm to his health and life.” (Id. at 542.) Though acknowledging respondent’s and the public’s

interest in enforcing immigration laws and Hango’s past efforts to frustrates those laws, the

magistrate judge concluded that Hango was not a flight risk because he had never “attempted to

flee, even after he was released from an earlier civil detention in 2006.” (Id. at 545.) The

magistrate judge further observed that it may not even be possible to deport Hango at this time,

given the restrictions on travel imposed by the global pandemic. (Id. at 546.)4

        The R&R provided that “[a]ny objections to this Report and Recommendation must be

filed with the Clerk of Court within fourteen (14) days after the party objecting has been served

with a copy of this Report and Recommendation.” (R&R at 554.) Allowing for time for

submission through the U.S. Mail, any objections to the R&R were due no later than June 8,

2020.

        The magistrate judge further ordered Hango to file “declarations under oath laying out a

concrete proposal for release under reasonable conditions, including at a minimum his plans for


4
  With respect to respondent’s argument that Hango’s motion for release could not be brought in the context of a
habeas petition, the magistrate judge found that Hango’s concern regarding the coronavirus amounted to more than a
conditions of confinement claim, but constituted a substantive due process challenge to his continued confinement in
the face of the pandemic. (Id. at 537–38.)




                                                         4
      Case: 1:19-cv-00606-SL Doc #: 51 Filed: 06/17/20 5 of 18. PageID #: 627




transportation to Los Angeles.” (Id. at 547.) On May 27, 2020, Hango filed a declaration

detailing his plans to fly from Cleveland to Los Angeles, California where he intends to shelter-

in-place with his wife and child in their home in Los Angeles. (Doc. No. 43 [“Release Plan”].)

       In her objections to the R&R, respondent argues that the magistrate judge “did not

accurately weigh the totality of the circumstances in this case, which show that [Hango] should

remain detained.” (Obj. at 567.) She also specifically objects to the magistrate judge’s

conclusions that Hango’s request for release due to COVID-19 was properly brought in a habeas

action, and that Hango has standing to raise such a claim. (Id. at 568-72.) Finally, she complains

that Hango’s Release Plan, including his plan to reside outside this Court’s and the ICE Detroit

Field Office’s jurisdiction, is wholly insufficient to ensure his presence at future immigration

proceedings. (Id. at 575.)

   II. STANDARD OF REVIEW

       When a party timely objects to a magistrate judge’s report and recommendation on a

dispositive matter, the district court must conduct a de novo review of those portions of the

report and recommendation to which a proper objection is made. 28 U.S.C. § 636(b)(1)(C) (“A

judge of the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.”); Powell v. United States,

37 F.3d 1499 (Table), 1994 WL 532926, at *1 (6th Cir. Sept. 30, 1994) (“Any report and

recommendation by a magistrate judge that is dispositive of a claim or defense of a party shall be

subject to de novo review by the district court in light of specific objections filed by any party.”).

After review, the district judge “must consider timely objections and modify or set aside any part

of the order that is clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a).

                                                  5
      Case: 1:19-cv-00606-SL Doc #: 51 Filed: 06/17/20 6 of 18. PageID #: 628




       A general objection—“[a]n ‘objection’ that does nothing more than state a disagreement

with a magistrate’s suggested resolution, or simply summarizes what has been presented

before”—is not considered a proper objection for the district court’s de novo review. Aldrich v.

Bock, 327 F. Supp. 2d 743, 747 (E.D. Mich. 2004); see also LR 72.3(b) (stating that any

objecting party shall file “written objections which shall specifically identify the portions of the

proposed findings, recommendations, or report to which objection is made and the basis for such

objections”). A general objection to an R&R has the same effect as a failure to object: a general

objection waives de novo review by the district court and appellate review of the district court’s

decision. Aldrich, 327 F. Supp. 2d at 747–48. The respondent has lodged proper objections.

   III. DISCUSSION

       Before the Court can reach the merits of respondent’s objections, it must address one

preliminary matter. The manner in which the issues in this case developed has resulted in an

R&R that recommends dismissal of the underlying petition and simultaneously recommends a

preliminary injunction untethered to any pending litigation. Because COVID-19 represented an

entirely new justification for release—separate and apart from that supporting the original

petition—the Court finds that that Hango’s April 9, 2020 “Supplemental Arguments” should be

construed as a request to amend both the habeas petition and the preliminary injunction motion.

And because leave to plead a habeas petition is governed by Rule 15 of the Federal Rules of

Civil Procedure and must be “freely” given “when justice so requires,” the Court finds that an

amendment to both filings is permissible. See Fed. R. Civ. P. 15(a)(2).




                                                 6
      Case: 1:19-cv-00606-SL Doc #: 51 Filed: 06/17/20 7 of 18. PageID #: 629




        1.      28 U.S.C. § 2241 is the Appropriate Vehicle

        In her first objection, respondent argues that the magistrate judge erred in his

determination that Hango’s request for release due to COVID-19 could be brought in the context

of a habeas action. (Obj. at 568.) Section 2241 is “reserved for challenges to the execution of a

sentence, such as a computation of parole or sentencing credits, and may not be used to challenge

the validity of a conviction or the conditions of confinement.” Velasco v. Lamanna, 16 F. App’x

311, 314 (6th Cir. 2001) (citing Cohen v. United States, 593 F.2d 766, 770-71 (6th Cir. 1979));

see Sullivan v. United States, 90 F. App’x 862, 863 (6th Cir. 2004) (Section “2241 is a vehicle

not for challenging prison conditions, but for challenging matters concerning the execution of a

sentence such as the computation of good-time credits”). “Constitutional claims that merely

challenge the conditions of a person’s confinement, whether the inmate seeks monetary or

injunctive relief, fall outside of [the habeas corpus] core[.]” Nelson v. Campbell, 541 U.S. 637,

643, 124 S. Ct. 2117, 158 L. Ed. 2d 924 (2004). Respondent argues that Hango’s COVID-19-

based concerns amount to a “conditions of confinement” claim that must be brought as a civil

rights lawsuit. (Id. at 569.)

        In a recent decision, dated June 9, 2020, the Sixth Circuit ruled that a sub-class of

medically vulnerable federal inmates with recognized risk factors for COVID-19 could bring a

habeas action under § 2241 to challenge the conditions of their confinement in Elkton FCI. See

Wilson v. Williams, No. 20-3447, at 10 (6th Cir. 2020) (recommended for publication). After

acknowledging that confinement cases seeking relief in the form of improved conditions or

transfer to another facility are not properly brought under § 2241, the court held that “where a

petitioner claims that no set of conditions would be constitutionally sufficient the claim should

                                               7
       Case: 1:19-cv-00606-SL Doc #: 51 Filed: 06/17/20 8 of 18. PageID #: 630




be construed as challenging the fact or extent, rather than the conditions, of confinement.” Id. at

9 (citations omitted). Because the medically vulnerable inmates at Elkton alleged that “no

mitigation efforts” by the BOP or Elkton officials would be sufficient to protect them from the

risk of serious illness or death from COVID-19, the Sixth Circuit held that § 2241 was the proper

vehicle to redress the constitutional violations they alleged in their complaint. Id. at 10

(underscoring the fact that, [p]etitioners here . . . contend that the constitutional violations

occurring at Elkton as a result of the pandemic can be remedied only by release”).

         In his amended petition, Hango does not suggest that only immediate release will be

sufficient to protect him from the risk of serious illness or death from COVID-19, or otherwise

argue that there are no remedial steps jail staff could take to keep him safe. But the Court is

mindful that pro se pleadings must be liberally construed, see Haines v. Kerner, 404 U.S. 519,

520, 92 S. Ct. 594, 30 L. Ed. 2d 652 (1972), and given that Hango repeatedly requests his

immediate release as the appropriate form (and the only real form) of relief,5 the Court will find

that Hango’s concerns about the coronavirus can be brought in § 2241. Respondent’s first

objection is overruled.6


5
  In his prayer for relief, Hango alternatively requests a hearing where respondent would be required to demonstrate
that his continued detention was justified or “such further relief as the Court deems just and proper.” (Doc. No. 35 at
241.) But the Court finds this language to be gratuitous, as the thrust of his pleading is his perceived need for
immediate release. Id. (“Because Hango faces immediate health and death challenges, this court should also order
his release pendent lite.”)
6
  Additionally, the Court notes that district courts around the country have been even more inclined to permit
challenges in habeas to concerns regarding COVID-19 for alien detainees, such as Hango, over federal prisoners
because of the difference in status of these two groups. Civil detainees do not have the same statutory or regulatory
avenues for relief as prisoners who can seek home confinement through the CARES Act or make a compassionate-
release request to the BOP and motion to the sentencing court seeking compassionate release under 18 U.S.C. §
3582(c)(1)(A). See Wrag v. Ortiz, No. 20-5496 (RMB), 2020 WL 2745247, at *16 (D.N.J. May 27, 2020). More
importantly, “‘[t]he Fifth Amendment prohibits punishment of pretrial detainees,’” entitling “‘immigrant detainees
to the same due process protections’ as pretrial detainees[.]” Albino-Martinez v. Adducci, No. 2:20-cv-10893, 2020
WL 1872362, at *2 (E.D. Mich. Apr. 14, 2020) (quoting Watkins v. City of Battle Creek, 273 F.3d 682, 686 (6th Cir.
2001); E.D. v. Sharkey, 928 F.3d 299, 306-07 (3d Cir. 2019)).
                                                          8
      Case: 1:19-cv-00606-SL Doc #: 51 Filed: 06/17/20 9 of 18. PageID #: 631




       2.      Hango has Standing

       In her second objection, respondent argues that the magistrate judge erred in finding that

Hango has standing to assert his COVID-19 concerns because he has not demonstrated an injury-

in-fact that can be redressed by this Court. As to the former, respondent insists that any injury is

only speculative because the alleged dangerous condition—COVID-19—has not been detected at

Seneca County Jail and facility officials have taken a number of precautions to prevent the virus

from entering and/or spreading throughout the facility. This, according to respondent, makes any

injury speculative. (Obj. at 570–71) The Court disagrees. COVID-19 is a highly contagious virus

that spreads quickly through closed environments, such as prisons and detentions centers. Courts

have repeatedly held that the highly contagious nature of this dangerous and potentially fatal

virus is sufficient to establish an alleged injury that is concrete and legally particularized. See

Ousman D. v. Decker, No. 20-2292 (JMV), 2020 WL 1847704, at *5 (D.N.J. Apr. 13, 2020)

(finding standing “in light of [the petitioner’s] request for emergent relief in the wake of a

national health crisis”) (citing cases); Matos v. Lopez Vega, No. 20-CIV-60784-RAR, 2020 WL

2298775, at *7 (S.D. Fla. May 6, 2020) (“Although they may never contact COVID-19, the

alleged injury is concrete enough to survive challenges to standing given the rapid spread and

highly contagious nature of the virus.”).

       The same reasoning applies to the question of redressability. Respondent reiterates that

there are currently no cases of COVID-19 at Hango’s facility and notes that there is no dispute

that Hango is receiving appropriate medical care there. Given these circumstances, respondent

argues that releasing Hango into the community—where he will board a plane for California—

puts him at an equal or greater risk of contracting the virus outside his current environment. (Obj.

                                                 9
      Case: 1:19-cv-00606-SL Doc #: 51 Filed: 06/17/20 10 of 18. PageID #: 632




at 571–72.) But courts have consistently held that the specific dangers that COVID-19 poses in

the custodial environment satisfy the redressability prong of the threshold standing requirement.

See Matos, 2020 WL 2298775, at *7 (relying on CDC guidance finding that the inherent design

and operation of prisons and detention centers promotes the spread of COVID-19 sufficient to

satisfy redressability prong). Because Hango would have more freedom outside the custodial

setting to protect himself from the transmission of the virus through social distancing and self-

quarantining, the Court finds redressability is satisfied. Id.

       For these reasons, the Court finds that the magistrate judge properly determined that

Hango has standing to assert a claim as to COVID-19. Respondent’s second objection, therefore,

is overruled.

       3.       Hango cannot Establish Entitlement to Immediate Release

       In her third objection, respondent argues that the magistrate judge erred in his balancing

of the relevant preliminary injunction factors—likelihood of success on the merits, whether the

movant will suffer irreparable harm without the injunctive relief, whether the injunction will

cause substantial harm to others, and whether the public interest is served by the injunction—in

determining that the totality of the circumstances favored the granting of preliminary injunctive

relief. See Flight Options, LLC v. Int’l Bhd. of Teamsters, Local 1108, 863 F.3d 529, 540 (6th

Cir. 2017). Because the Court finds that the facts and circumstances, as viewed through the lens

of recent Sixth Circuit authority, do not warrant a grant of preliminary injunctive relief, the Court

sustains this objection.

       The parties do not dispute that the magistrate judge identified the appropriate standard for

Hango’s substantive due process claim. To establish whether conditions of confinement violate

                                                  10
     Case: 1:19-cv-00606-SL Doc #: 51 Filed: 06/17/20 11 of 18. PageID #: 633




the Fifth Amendment Due Process Clause, a district court must determine whether those

conditions amount to punishment of the detainee. Bell v. Wolfish, 441 U.S. 520, 537, 99 S. Ct.

1861, 60 L. Ed. 2d 447 (1979). “[W]hether a condition of … detention amounts to punishment

turns on whether the condition is imposed for the purpose of punishment or whether it is incident

to some legitimate government purpose.” Magluta v. Samples, 375 F.3d 1269, 1273 (11th Cir.

2004). But while the Fifth Amendment provides the basis for a civil detainee’s due process

claim, see City of Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244, 103 S. Ct. 2979, 77 L. Ed. 2d

605 (1983), “claims relating to health concerns by detainees are analyzed using an Eighth-

Amendment, deliberate-indifference framework.” Toma v. Adducci, No. 20-11071, 2020 WL

2832255, at *4 (E.D. Mich. May 31, 2020) (citing Watkins, 273 F.3d at 686–86).

       “That framework calls for proof that detention officials were deliberately indifferent to a

substantial risk of harm[,]” and has both an objective and subjective component. Toma, 2020 WL

2832255, at *4 (citing Farmer v. Brennan, 511 U.S. 825, 837-38, 114 S. Ct. 1970, 128 L. Ed. 2d

811 (1994)). To satisfy the objective prong, the detainee must demonstrate that the constitutional

deprivation was “objectively, ‘sufficiently serious.’” Id. (quoting Farmer, 511 U.S. at 834); see

also Wilson, supra at 12 (Under the objective prong, “an inmate must show ‘that he is

incarcerated under conditions posing a substantial risk of serious harm.’”) (quoting Farmer, 511

U.S. at 834). “To succeed on the subjective prong,” the detainee “must show that ‘the prison

authorities’ current attitude and conduct’ amounted to deliberate indifference.” Tomo, 2020 WL

2832255, at *4 (quoting Farmer, supra); see Wilson, supra at 13 (“Turning to the subjective

prong, the question is whether petitioners have demonstrated that the BOP’s response to the

COVID-19 pandemic has been deliberately indifferent to this serious risk of harm.”)

                                               11
     Case: 1:19-cv-00606-SL Doc #: 51 Filed: 06/17/20 12 of 18. PageID #: 634




       In Wilson, the Sixth Circuit found that the medically-vulnerable inmates at Elkton had

“easily satisfied” the objective prong due to the highly infectious nature of the virus and the

substantial risk of serious harm or death associated with COVID-19. Because of the reality of

institutional living—“which places inmates within feet of each other”—the court found that the

medically-vulnerable inmates, who had established risk factors making them especially

susceptible to serious illness from COVID-19, had established that they were “‘incarcerated

under conditions posing a substantial risk of serious harm.’” Wilson, supra at 13 (quoting

Farmer, 511 U.S. at 834.)

       Nevertheless, the court in Wilson found that the petitioners were unlikely to satisfy the

subjective prong of the deliberate indifference test because the BOP had “responded reasonably

to the known, serious risks posed by COVID-19 to petitioners at Elkton.” Id. The court observed

that, in response to the known risk, the BOP “implemented a six-phase plan to mitigate the risk

of COVID-19 spreading at Elkton.” Id. This multi-faceted plan involved measures to screen for

the virus, isolate inmates known to have the virus, limit movement of inmates to reduce the

spread within the facility, testing in accordance with CDC guidance, cleaning and disinfecting

common areas, and making personal protective equipment (“PPE”) available to inmates and

staff. Id. at 14. While the court observed that these measures had not been entirely successful in

averting the risk associated with COVID-19, it found that they represented a reasonable response

to the serious health risk posed by the virus. Id.

       Similarly, here, respondent noted in her merits brief, and in her objections, that ICE has

and continues to take “aggressive steps to mitigate [the] risk [posed by COVID-19] at all of its

facilities.” (Doc. No. 36 at 268; Obj. at 567.) These precautions, implemented at Seneca County

                                                     12
     Case: 1:19-cv-00606-SL Doc #: 51 Filed: 06/17/20 13 of 18. PageID #: 635




Jail and other ICE facilities, have included enhanced “requirements for communications,

staffing, hygiene and personal protective equipment supplies, hygiene and cleaning practices,

intake screenings, visitation limitations, transfer limitations, and response planning if a COVID-

19 case arises. (Id. at 271, citing Doc. No. 36-2 (Declaration of Ryan M. Overton [“Overton

Decl.”]) ¶¶ 8–19.) Additionally, the Seneca County Jail, where Hango is detained, has suspended

in person social visitation, facility tours and non-essential motion; is screening all staff and

individuals when they enter the facility, including taking body temperatures; is screening all

intakes for travel and medical histories; and has identified housing units for the quarantine of

patients with suspected or known cases of the virus, should such cases present in the future. (Id.

¶¶ 21–23.) Moreover, ICE is actively reviewing its detained population to determine whether it is

appropriate to remove any high risk detainees from custody. (Id. ¶ 24.) In fact, Hango concedes

that other alien detainees have been recently released from the Seneca County Jail. (Doc. No. 47

at 588.) These measures have proved entirely successful, to date, as the virus has now been

present in this country for many months and Seneca County Jail has yet to register its first

confirmed case.

       As evidenced by their response to the current health crisis, there is no question that

respondent and ICE are aware of the risks associated with the current world-wide health crisis.

Much has been written by this and other courts over the past several months about the serious

health risks associated with COVID-19, especially for those with preexisting conditions or

circumstances that leave them particularly vulnerable to serious illness should they contract the

virus. Moreover, respondent does not offer any serious opposition to the notion that Hango

“suffers from medical conditions that may place him at higher risk should he contract COVID-

                                               13
     Case: 1:19-cv-00606-SL Doc #: 51 Filed: 06/17/20 14 of 18. PageID #: 636




19.” (See Obj. at 566.) The Court, therefore, finds that Hango satisfies the objective prong of the

deliberate indifference standard.

       But Hango failed in his amended pleading to identify any deficient conditions at the

Seneca County Jail or otherwise identify any acts or omissions by facility officials that would

demonstrate that they were deliberately indifferent to the serious risk Hango faces because of the

virus. In fact, his amended motion focused entirely on the contagious nature of COVID-19, the

potential for transmission in custodial settings, and his own risk factors. And in his response, he

mentions only the dormitory style living arrangements at Seneca County Jail that do not easily

lend themselves to social distancing. (Res. at 611.) But the fact remains that respondent’s

response to the dangers posed by COVID-19 has been swift, thorough, and thoughtful. The

measures respondent, ICE, and officials at the jail have taken—which have been entirely

effective in blocking the spread of the virus to the facility—represent a reasonable response to

the serious risk Hango faces with respect to COVID-19 and render it highly unlikely that Hango

could ever satisfy the subjective prong of the deliberate indifference standard. See, e.g., Toma,

2020 WL 2832255, at *6 (petitioner who offered “only conclusory arguments based on the

contagious nature of COVID-19 and the potential to spread in detention facilities” failed to

demonstrate a likelihood of success on her deliberate indifference claim); Sacal-Micha v.

Longoria, No. 1:20-CV-37, 2020 WL 1518861, at *5 (S.D. Tex. Mar. 27, 2020) (noting that

petitioner could not demonstrate a likelihood of success on the merits where the petitioner had

received continuous medical care in his facility and officials had implemented preventive




                                                14
      Case: 1:19-cv-00606-SL Doc #: 51 Filed: 06/17/20 15 of 18. PageID #: 637




measure to reduce the risk of petitioner contracting COVID-19);7 see also Matos, 2020 WL

2298775, at *10 (alienee detainees were unlikely to succeed on deliberate indifference claim

where respondent’s efforts to stem the spread of COVID-19, though “not perfect,” remedied

“what is practically possible and constitutionally required without overhauling the entire nature

of confinement”). Because Hango has failed to demonstrate a substantial likelihood of success on

the merits, this first prong weighs strongly in favor of denying preliminary injunctive relief.8 See

Gonzales v. Nat’l Bd. of Med. Exam’rs, 225 F.3d 620, 625 (6th Cir. 2000) (“Although no one

factor is controlling, a finding that there is simply no likelihood of success on the merits is

usually fatal.”)

         Further, the Court finds that the government’s and the public’s legitimate interest in

detaining Hango is significant and outweighs his concerns over the conditions of his

confinement. “There is always a public interest in prompt execution of removal orders[,]” Niken

v. Holder, 556 U.S. 418, 436, 129 S. Ct. 1749, 173 L. Ed. 2d 550 (2009), and “the public interest

in enforcement of immigration laws is significant.” Blackie’s House of Beef, Inc. v. Castillo, 659

F.2d 1211, 1221 (D.C. Cir. 1981) (collecting cases); see United States v. Martinez-Fuerte, 428


7
  In Sacal-Micha, the petitioner relied entirely on his age, underlying medical conditions, and general information
about the highly contagious nature of the coronavirus to support his deliberate indifference claim. Rejecting this
showing, the court observed that, “accepting [petitioner’s] reasoning would logically require the release of all
individuals currently detained who are elderly or suffer from certain underlying medical conditions. The law does
not require such a generalized result.” Id. at *5.
8
  In his response, Hango argues, for the first time, that he has not received “proper treatment” at the Seneca County
Jail for his underlying medical conditions. Specifically, he claims that he has not received by-weekly testing of his
blood thinner medication and periodic cholesterol testing. He also complains that he has yet to receive a Heart
Nuclear Injection. According to Hango, these measures are vital to maintaining his health. (Resp. at 612.) Of course,
this information was not presented to the magistrate judge and need not be considered by this Court. More to the
point, a detainee’s right to adequate medical care does not entitle the detainee to the “best care possible,” or to his
preferred course of treatment. See Rhinehart v. Scutt, 894 F.3d 721, 750 (6th Cir. 2018). Moreover, a disagreement
over the proper course of medical treatment does not rise to the level of deliberate indifference. Id. at 740 (citing
cases). Hango has failed to demonstrate a deliberate indifference on the part of jail staff to attend to his medical
needs.
                                                          15
      Case: 1:19-cv-00606-SL Doc #: 51 Filed: 06/17/20 16 of 18. PageID #: 638




U.S. 543, 556, 96 S. Ct. 3074, 49 L. Ed. 2d 1116 (1976) (noting the “substantiality of the public

interest” in enforcing immigration laws). Further, “[t]he continued presence of an alien lawfully

deemed removable undermines the streamlined removal proceedings . . . established, and permits

and prolongs a continuing violation of United States law.” Niken, 556 U.S. at 436 (quotation

marks and citation omitted). The Court, therefore, finds that respondent and the public have a

substantial interest in enforcing the removal order against Hango.9

        Hango did not timely object to the magistrate judge’s determination that he was lawfully

detained in 2019. While he now complains in his response to respondent’s objections that he did

not obstruct removal, the Court finds these claims, even if they had been raised timely, belied by

the record. (See Doc. No. 36-1 (April 17, 2020 Declaration of Aaron Husband); Doc. No. 36-1

(Notice of Failure to Comply) at 291.) The Court, therefore, adopts the portion of the R&R

finding the original detention prior to the COVID-19 outbreak was proper, under 8 U.S.C. §

1231(a)(1)(C), due to Hango’s own proactive measures to defeat prior attempts at deportation.

Accordingly, the only remaining issue deals with his continued detention in light of the

pandemic. But Hango has failed to demonstrate that he has a substantial likelihood of success on

his Fifth Amendment claim. Because he has failed to make such a showing, the respondent’s and

the public’s interest in enforcing immigration laws convincingly tips the scale against ordering

preliminary injunctive relief. See, e.g., Albino-Martinez, 2020 WL 1872362, at *5 (detainees

who violated immigration laws and failed to demonstrate a likely success on the merits of their

9
  In discounting respondent’s interest in enforcing immigration laws, the magistrate judge observed that it was not
clear whether ICE could effectuate Hango’s removal at this time, as “international travel has been significantly
disrupted by the global pandemic.” (R&R at 546.) In her objections, respondent notes that “ICE has been able to
remove detainees to the continent of Africa via charter flight, and would have removed [p]etitioner on such a flight
if they had secured a travel document.” (Obj. at 574, citing Doc. No. 45-1 (June 4, 2020 Declaration of Aaron
Husband) ¶¶ 4–5.)
                                                        16
      Case: 1:19-cv-00606-SL Doc #: 51 Filed: 06/17/20 17 of 18. PageID #: 639




COVID-19 conditions of confinement claims were not entitled to injunctive relief); Matos, 2020

WL 2298775, at *10 (petitioners who each had a final order of removal, and whose removal was

imminent, were not entitled to injunctive relief due to COVID-19).

         Additionally, the Court agrees with respondent that Hango poses a significant flight risk.

Given Hango’s considerable history of obstructing his lawful removal from this county, the

Court has no confidence that he would voluntarily return to this jurisdiction if he were released

and permitted to reside with family well outside the jurisdiction of this Court and the ICE Detroit

Field Office. The record reflects that he has resisted deportation efforts to deport him at every

turn, and that he has most recently refused, without legal justification, to complete the necessary

paperwork to renew his travel papers. While the Court finds that release is not warranted, the

Court would also sustain respondent’s objections to Hango’s stated Release Plan as wholly

insufficient to ensure his appearance at future immigration proceedings.10

     IV. CONCLUSION

         For the foregoing reasons, the Court accepts the R&R to the extent that it finds that

petitioner’s ICE detention pending removal is warranted under governing immigration laws and

rejects the portion of the R&R recommending Hango’s immediate release. Accordingly, the

Court dismisses the habeas petition as original pled, and dismisses without prejudice Hango’s

petition to the extent it was amended to include a claim for immediate release due to COVID-19.


10
   The Court would further find that the Release Plan—which contemplates Hango flying on a commercial flight
from Cleveland to Los Angeles immediately after being released from ICE custody—fails to adequately protect the
public from the risk of potential exposure to the coronavirus. While Hango notes that he purchased a ticket in first
class to aid social distancing, plans to wear a mask, and will rely on improved air filtration systems in airplanes to
reduce the risk to him and other passengers, the CDC warns that air travel also requires passengers to spend time in
crowded security lines and airport terminals, which can bring one into contact with other people and frequently
touched surfaces. https://www.cdc.gov/coronavirus/2019-ncov/travelers/travel-in-the-us.html (last visited June 16,
2020).
                                                         17
     Case: 1:19-cv-00606-SL Doc #: 51 Filed: 06/17/20 18 of 18. PageID #: 640




The Court further certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision

could not be taken in good faith.

       IT IS SO ORDERED.



Dated: June 17, 2020
                                              HONORABLE SARA LIOI
                                              UNITED STATES DISTRICT JUDGE




                                               18
